Name: 89/85/EEC: Commission Decision of 9 January 1989 on improving the efficiency of agricultural structures in the Federal Republic of Germany (North Rhine-Westphalia) pursuant to Council Regulation (EEC) No 797/85 (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States;  environmental policy
 Date Published: 1989-02-03

 Avis juridique important|31989D008589/85/EEC: Commission Decision of 9 January 1989 on improving the efficiency of agricultural structures in the Federal Republic of Germany (North Rhine-Westphalia) pursuant to Council Regulation (EEC) No 797/85 (only the German text is authentic) Official Journal L 032 , 03/02/1989 P. 0031 - 0031*****COMMISSION DECISION of 9 January 1989 on improving the efficiency of agricultural structures in the Federal Republic of Germany (North Rhine-Westphalia) pursuant to Council Regulation (EEC) No 797/85 (Only the German text is authentic) (89/85/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas, pursuant to the second indent of Article 24 (1) of Regulation (EEC) No 797/85, the Government of the federal Republic of Germany has forwarded the provisions contained in the 'Richtlinien ueber die Gewaehrung von Zuwendungen fuer die Erhaltung und Pflege von Feuchtwiesenschutzgebieten fuer Zwecke des Naturschutzes zur Abwehr von unmittelbar drohenden Gefahren fuer den Naturhaushalt' on the application of Title V of Regulation (EEC) No 797/85 in North Rhine-Westphalia; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community to the common measure provided for in Title V of that Regulation are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas, under Title V of Regulation (EEC) No 797/85, the Member States may introduce, in areas which are particularly sensitive from the viewpoint of environmental protection, natural resources and the maintenance of the countryside and the landscape, measures contributing to the introduction and maintenance of production practices complying with those special requirements; Whereas those measures relate to the granting of an annual premium per hectare to farmers who undertake. for at least five years, to apply given production practices in the framework of a specific programme for a defined area; Whereas the Community financial contribution to the aid scheme provided for is limited to only those cases satisfying the conditions, objectives and criteria laid down in Title V of Regulation (EEC) No 797/85; Whereas the provisions forwarded relate to measures which are not voluntary for farmers as provided for in Article 19 of Regulation (EEC) No 797/85; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions of land North Rhine-Westphalia contained in the 'Richtlinien ueber die Gewaehrung von Zuwendungen fuer die Erhaltung und Pflege von Feuchtwiesenschutzgebieten fuer Zwecke des Naturschutzes zur Abwehr von unmittelbar drohenden Gefahren fuer den Naturhaushalt', forwarded by the Government of the Federal Republic of Germany pursuant to the second indent of Article 24 (1) of Regulation (EEC) No 797/85, do not satisfy the conditions for a Community financial contribution to the measures provided for in Title V of that Regulation. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 9 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.